Title: To George Washington from Samuel Osgood, 16 December 1790
From: Osgood, Samuel
To: Washington, George



Sir
General Post Office Philadelphia Decr 16th 1790

I do myself the Honor of enclosing a Schedule containing a General View of the Contracts for the Conveyance of the Mail in the Year 1791; & also a Paper with Remarks on the Contracts for the present Year, & for the Year 1791, by which it will appear, that considerable Improvements have been made in the Arrangements for the next Year.
Between Baltimore & New York; Philadelphia & Easton in Maryland, & Philadelphia and Pitts burg the Proposals varied considerably; And I have thot that the public Interest required that I should not confine myself in disposing of the Contracts, to the lowest Proposals. It has however occasioned some uneasiness & the Propriety of my Conduct may be called in Question—I have informed Mr Inskeep whose Proposals included the

whole of the above Distance that it appeared to me he was entitled to the Contract which however is not yet made out—His Punctuality as a Contractor the present Year has interested the Merchants in Philadelphia generally in his Behalf & they recommended him to me as a proper Person to be employed.
An Experiment has been made the present Year of conveying the Mail five Times a Week between Philadelphia & New York—And the Encrease of the Revenue in those Places has been, in Nine Months about fifteen hundred Dollars which is more than double the additional Sum paid for conveying it—And I hope a similar Advantage will Result from having five Mails in the Week between Philadelphia and Baltimore.
If the lowest Proposals ought to have been accepted & the Mail should only be conveyed three Times a Week between Philadelphia & Baltimore there would have been four separate Contracts instead of the one proposed by Mr Inskeep.

          
            
            Dollars
          
          
            Mr Page from Philadelphia to Baltimore
            1,000
          
          
            Mr ⟨Mesereau⟩ from Philadelphia to New York
            666⅔
          
          
            Mr Grumman from Philadelphia to Pitts burg
            1,333⅓
          
          
            Mr Hodgson from Wilmington to Easton in Maryland & to Duck Creek & Dover
            660
          
          
            
            3,660
          
        
Mr Inskeeps Proposals exceeded the above Sum 474 Dollars after deducting 766 Dollars for the two extraordinary Trips pr Week between Philadelphia & Baltimore, which he agreed to do in Case it was thot best to have but three Mails in the Week.
  The Disadvantages of so many separate Contracts appear to me to be greater than the Overplus Sum which is allowed Mr Inskeep. I have the Honor to be with the greatest Respect &ca

S.O.

